Citation Nr: 0729670	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  96-30 439	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts

THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as a result of exposure to ionizing radiation.

2.  Entitlement to an initial disability rating higher than 
50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the RO in Boston, Massachusetts.  In 
March 2004 the RO granted service connection for PTSD and 
assigned an initial 30 percent rating retroactively effective 
from December 7, 1994.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In May 2005 the RO increased his rating to 50 
percent, also retroactively effective to December 7, 1994.  
He has since continued to appeal, requesting an even higher 
initial rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In June 2000 the veteran testified at a hearing before a 
Veterans Law Judge (VLJ) of the Board in Washington, DC.  
Since the judge who presided over that hearing has since 
retired from the Board, the veteran was offered and provided 
another hearing before the undersigned VLJ in April 2007.

At the June 2000 hearing, the veteran withdrew from appellate 
consideration his claim of entitlement to service connection 
for a liver disorder.

The Board also observes that, by December 1993, the veteran 
had perfected his appeal to the Board of the RO's August 1993 
denial of his claim of entitlement to an increased rating for 
his service-connected low back disability.  However, a rating 
decision in June 1995, which implemented the decision of a 
hearing officer, granted a 60 percent evaluation for the 
service-connected chronic lumbar strain with radiculopathy, 
as well as a total disability rating based on individual 
unemployability (TDIU).  Both benefits were made 
retroactively effective from the date of his reopened claim 
for increase received in April 1993.  And as those allowances 
constitute a complete grant of the benefit to which he would 
be entitled with respect to his low back condition, there is 
no remaining claim concerning his low back.

In December 2000 the Board remanded this case to the RO for 
further development and consideration.

Other records show the veteran initiated, but did not 
perfect, an appeal concerning additional claims for an 
increased rating for bronchitis and for service connection 
for type II diabetes mellitus and gynecomastia.  Though a 
statement of the case (SOC) was issued in July 2005 
concerning these additional claims, he did not submit a 
timely substantive appeal (VA Form 9 or equivalent) in 
response.  See 38 C.F.R. § 20.200 (2006) (an appeal to the 
Board consists of a timely filed notice of disagreement (NOD) 
and, after receipt of a SOC, a timely filed 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  Therefore, these additional claims are not 
before the Board.

The Board is remanding the claim for an initial rating higher 
than 50 percent for the PTSD to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  The Board, however, will go ahead and decide 
the claim for service connection for the heart disorder.


FINDINGS OF FACT

1.  The veteran is shown to have been exposed to ionizing 
radiation in 1978 while assisting the Enewetak Atoll Cleanup 
Operation in the Marshall Islands.

2.  The veteran is not shown to have manifested complaints or 
findings of a cardiac disorder in service or even for many 
years after his discharge.

3.  The competent medical evidence indicates there is no 
reasonable possibility that exposure to ionizing radiation in 
1978 during the Enewetak Atoll Cleanup Operation caused the 
veteran's current cardiac condition.

4.  The veteran's cardiac condition also is not otherwise 
shown to be due to radiation exposure or other event or 
incident of service.


CONCLUSION OF LAW

The veteran does not have a cardiac condition (heart 
disorder) that is due to disease or injury incurred in or 
aggravated by his military service or that may be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in February 
2001, February 2004, December 2005 and November 2006.  The 
letters specifically told him that VA needed specific 
information to substantiate his claim, indicated what 
supporting evidence VA was responsible for obtaining, 
what evidence he needed to submit, and the November 2006 
letter, in particular, also indicated that if he had any 
additional information or evidence that would support his 
claim he should send it to VA.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  In this particular case at hand, fully 
compliant VCAA notice was not provided until after the RO's 
initial adjudication of the claim.  So obviously this did not 
comply with the Court's preferred sequence of events.  
Nonetheless, in situations such as this, the Court 
has clarified that where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice, followed by readjudication of his claim, such that he 
is not prejudiced.  See again Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).

Here, the February 2001, February 2004 and December 2005 
notice letters provided the veteran ample opportunity to 
respond before the most recent July 2006 SSOC, wherein the RO 
readjudicated his claim based on the additional evidence that 
had been obtained since the initial rating decision in 
question and SOC.  During his April 2007 hearing, it was 
reiterated the type of evidence he needed to substantiate his 
claim, and he did not indicate or otherwise suggest there is 
additional evidence that needs to be obtained and considered, 
including in another SSOC.  See Medrano v. Nicholson, 21 Vet. 
App. 165 (2007).  So under these circumstances, the Board 
finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); see also Prickett, 20 Vet. App. at 376.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The veteran 
was provided this notice in the November 2006 letter.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran has not identified any outstanding evidence.  
Therefore, the duty to assist has been satisfied as VA has 
obtained all identified records pertaining to the claim on 
appeal - to the extent the evidence mentioned is available.  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  The appeal is ready to be considered on 
the merits.



Factual Background

In a letter to VA received in December 1994, the veteran 
claimed that he served with the 84th Engineer Battalion on 
the Enewetak Atoll Clean Up project in 1978.  He said the 
unit's mission was to restore the islands of Enewetak from 
all of the atomic tests from the 1940's and 1950's.  He 
reported that the unit's personnel wore the same film badges 
to monitor radiation exposure the entire six months the unit 
was there.  The veteran stated that he worked on the clean up 
of the southern island of Enewetak; for the first three 
months, he worked as a dozer operator on Enewetak itself and 
on Parry Island.  He said that Parry Island was "a complete 
mess of metal buildings and debris which had to be torn 
down."  He said that personnel worked 10 hours a day, six 
days a week.

The veteran further reported that Parry Island was not 
radioactive and they did not wear protective clothing.  He 
was then reassigned to Company A on the northern chain of the 
Atoll to participate in the clean up of Runit Island.  The 
veteran said that his job was to pile plutonium contaminated 
soil that was to be mixed with concrete and pumped into 
nuclear bomb craters on the end of Runit Island.  He said 
that one bomb crater was 300 feet deep and the other was too 
deep to measure.  He reported that they had showers set up on 
the Island to wash off the contamination that did not work.  
Everyone returned to the island of Lojwa, where they were 
billeted.  He said that while he piled the contaminated soil, 
he wore a mask and protective clothing.  Even with the 
protective clothing, he believes that he ingested 
contaminated particles.  He said that he was medivaced off 
the island after he hurt his back.  He said that he knew that 
he had ingested Plutonium, Strontium-90, and large amounts of 
Cesium-137 as byproducts of nuclear weapons.  

The record establishes that in 1978, the veteran participated 
in the Enewetak Cleanup Operation and that the project 
consisted of "restoring the Atoll to the people of Enewetak 
by removing debris, plutonium-contaminated soil, and 
structures which posed radiation or other hazards to human 
habitation," according to a Certificate of Achievement 
awarded to the veteran by his commanding officer and dated 
July 8, 1978.  A Letter of Appreciation from the veteran's 
First Sergeant, dated May 27, 1978, indicates that from 
February to May 1978, the veteran participated in the clean 
up of the islands of Enewetak and Medren until he was 
reassigned to Company A.

Evidence of record demonstrates that from 1948 to 1958, the 
United States conducted numerous atmospheric nuclear tests at 
Enewetak Atoll.  These included test shots conducted during 
operations SANDSTONE, GREENHOUSE, IVY, CASTLE, REDWING, AND 
HARDTACK I.

A letter to the veteran from the Ambassador of the Republic 
of the Marshall Islands, dated in June 1997, states that the 
payloads detonated at Enewetak during the atmospheric nuclear 
testing by the United States totaled nearly 30,000 kilotons 
compared with about 1,100 kilotons detonated at the Nevada 
Test Site and the less than 15 kiloton payload dropped on 
Hiroshima.  The Ambassador stated that a cleanup project 
beginning in 1977 scraped and collected more than 100,000 
cubic yards of radioactive soil and debris, which was dumped 
into a bomb crater on Runit Island and sealed with a cement 
cap.  In 1980, the United States Government pronounced 
Enewetak clean.

The veteran testified before the Board in June 2000 and again 
in April 2007.  He stated that he served in the Enewetak 
Cleanup Operation from February to July 1978.  The veteran 
claimed that 43 atmospheric nuclear tests were conducted on 
Enewetak in the Marshall Islands.  When he first worked on 
Enewetak, his job was as a bulldozer operator; he piled up 
contaminated soil.  He wore a film badge.  He said that he 
was sent to Enewetak for a six-month temporary duty 
assignment on February 9, 1978.  He stated that he was there 
until July 12, 1978, when he injured his spine.  He was then 
sent back to another island, where he was a barracks orderly 
for two weeks.  He stated that he worked on the southern end 
of the island - either Parry or Medren Island - and bulldozed 
50 percent of it.  He said that there was contamination on 
the island.  He testified that the island he worked on was 
not inhabited.  He said that he bulldozed fabricated 
buildings on Parry Island.  The veteran testified that the 
southern islands were not as contaminated as the northern 
islands, but that he was not wearing protective gear that he 
should have been wearing when he cleaned up Medren Island.  
At the beginning, he wore nothing on Medren Island, except 
for a film badge.  The veteran said that he had been 
diagnosed with hypokinesis and dyskinesis of the heart.  He 
said that a scientist, Dr. S. L. Simon, had indicated that 
exposure to ionizing radiation could cause vascular disease.  
His representative indicated that this might be a neurologic 
disorder affecting electrical impulses to the heart muscle.  
The representative also indicated that the veteran had been 
diagnosed with left bundle branch block that was confirmed by 
an electrocardiogram in January 1995.  The veteran indicated 
that he had also been diagnosed with hypertension.

The veteran's service medical records (SMRs) are negative for 
any findings of heart disease.  The veteran's cardiovascular 
system was normal on clinical examination during service.  
His blood pressure when examined for service entrance was 
120/88, and no abnormal blood pressure readings were recorded 
during service.  At separation, his blood pressure was 
122/78.  Chest X-rays during service were unremarkable.

The veteran has been intensively followed by VA since 1993.  
An echocardiogram in January 1995 showed dyskinesis that 
might be related to some conduction abnormality; his ejection 
fraction was about 35 percent.  In March 1995, a thallium 
study resulted in an impression of small inferolateral 
perfusion defects with partial redistribution in the delayed 
images; this was regarded as a significant abnormal finding.  
When seen in the VA cardiology clinic later in March, the 
impression was left bundle branch block on a screening 
electrocardiogram in a veteran with no history of cardiac 
disease.  Although significant coronary artery disease did 
not seem to be indicated, it was felt that the veteran had 
conduction system disease with systolic and diastolic 
dysfunction of unclear etiology that may be idiopathic or 
secondary to radiation, virus or alcohol.  An 
electrocardiogram performed in December 1995 showed left 
bundle branch block and was interpreted as an abnormal EKG.  
Chest X-rays by VA in January 1998 showed no active 
infiltrates or evidence of congestive heart failure.  An 
echocardiogram in February 1998 showed mild impairment of the 
left ventricular systolic function with an estimated ejection 
fraction of 40 to 45 percent.  There was abnormal wall motion 
consistent with left bundle branch block.  "Trivial" 
tricuspid regurgitation was noted, as was a small posterior 
pericardial effusion.

Additional relevant information of record will be discussed 
in detail in the Analysis.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Certain conditions, such as cardiovascular disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d) (3) as a veteran who while serving on active duty 
(AD) or on active duty for training (ADUTRA) or inactive duty 
training (IADUTRA), participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c) (2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d) (3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d) (2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; 
(iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) 
Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic 
cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant thyroid 
nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid 
adenoma; (xx) Tumors of the brain and central nervous system; 
(xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any 
other cancer. 38 C.F.R. § 3.311(b) (2).  Section 3.311(b) (5) 
requires that colon cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b) (5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a) (2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include - but may not be 
limited to, the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a) (2) (iii).

In this particular case at hand, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a heart disorder, to include as a 
result of exposure to ionizing radiation under all of the 
potentially applicable legal theories.



Turning to the first theory of entitlement, the record shows 
the veteran did not participate in a "radiation-risk 
activity," as this term is defined in 38 C.F.R. § 
3.309(d)(3)(ii).  In addition, he does not have one of the 
diseases listed in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) that would entitle him to presumptive service 
connection on a radiation basis.  So there is no legal 
entitlement to service connection for the claimed disability 
on a presumptive radiation basis under controlling law.  See 
Hardin v. West, 11 Vet. App. 74, 78 (1998); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995) (table).

The second method for demonstrating that the claimed 
disability is attributable to ionizing radiation may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence to be 
radiogenic disease), if the VA Undersecretary for Benefits 
determines that a relationship in fact exists between the 
disease and the veteran's exposure in service.

Therefore, in all claims involving radiation exposure other 
than those based on direct participation in atmospheric 
nuclear testing by the United States or participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, the law provides that

a request will be made for any available 
records concerning the veteran's 
exposure to radiation.  These records 
normally include but may not be limited 
to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141), if maintained, service medical 
records, and other records which may 
contain information pertaining to the 
veteran's radiation dose in service.  
All such records will be 


forwarded to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.

38 C.F.R. § 3.311(a)(2)(iii).

The veteran's DD Form 1141 is on file and indicates he was 
exposed during his service on Enewetak to 0.019 rem gamma 
radiation during the period from May 27 to June 17, 1978.  
The DD 1141 states he had no prior or subsequent occupational 
exposure to ionizing radiation and that his total lifetime 
exposure was therefore the amount cited above.  The DD 1141 
further indicates that his film badge was discontinued on 
July 12, 1978.  As well, a urine sample received in October 
1978 showed less than 0.04 picocuries per 24 hours of 
"PLUTONIUM 239 ALPHA SPECT."

The veteran vigorously contends that his DD 1141 understates 
his exposure.  In a letter from the Legislative Director of 
NAAV, dated in September 1997, it is stated that the 
veteran's "tenure on the highly contaminated islands of 
Medron, Lojwa (where troops were billeted, and which was also 
highly contaminated) and Runit, was from February 18, 1978, 
to July 12, 1978."  The film badge readings appeared to be 
very low, but this "may have been accounted for by the fact 
that the badges had been affected by moisture."  As a result, 
it was claimed, there were inaccurate readings of film 
badges.

As required by VA regulation, the RO submitted a request to 
the Defense Threat Reduction Agency (DTRA) for computation of 
a Radiation Dose Assessment (RDA) specifically concerning 
this veteran.  

In response, the U.S. Army Center for Health Promotion and 
Precentive Medicine (USACHPPM) issued a report in May 2005 
which documented the results of their investigation.  The 
record explained that in order to verify the veteran's 
occupational exposure it was first necessary to contact the 
U.S. Army Ionizing Radiation Dosimetry Branch (USAIRDB), 
which is the Army's Repository for historical records of 
occupation radiation dosimetry.  Based on the dosimetry 
records it was determined the veteran received a total dose 
of 0.019 rem during his military service.  Next, the USACHPPM 
contacted the Air Force Institute for Operational Health 
where bioassay records from the Enewetak clean-up were 
stored.  No records of occupational exposure were found which 
would add to the veteran's recorded dose.  Lastly, USACHPPM 
researched the method of personnel protection and personnel 
monitoring which took place during the environmental clean-up 
of Enewetak.  The environmental clean-up of Enewetak was 
well-documented and it was learned that external radiation 
exposures were measured and a bioassay program was in place 
for workers with a potential for inhalation exposure to 
radiation materials.  There were extensive radiological 
surveys of the clean-up sites and workers were required to 
wear protective clothing and equipment upon entering a 
contaminated area.  The USACHPPM determined that based upon 
their entire investigation, the veteran received proper 
personnel protection and monitoring and the records 
accurately depict an occupational radiation dose of 0.019 
rem.

Subsequently, further inquiry was made into whether the 
veteran's recorded radiation dose should be adjusted.  In a 
February 2006 report from the Director of Occupational Health 
Sciences, it explained that in order to obtain a more 
accurate reading of the veteran's radiation dose they faxed 
the veteran's DD 1141 to the Air Force Institute for 
Operational Health and asked for an explanation.  
After supplying a detailed explanation for the radiation dose 
estimate it was concluded that no additional occupational 
radiation exposure was estimated based on the radiological 
bioassay in the veteran's medical record.  

A March 2006 document from the Chief Public Health and 
Environmental Hazards Officer, L. R. Deyton, M. D., (writing 
for the Under Secretary of VA) explained that the Interactive 
Radioepidemiolgical Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) does not address 
left bundle branch block or other non-malignant heart 
disorders.  He stated that damage to the heart, other than 
neoplastic transformation, if caused by radiation, would be 
an example of a deterministic effect.  Deterministic changes 
are considered to have a threshold and 


the probability of causing harm in a healthy individual at a 
radiation dose of less than 10 rem is close to zero.  He 
therefore concluded it was unlikely the veteran's left bundle 
branch block or other heart disorder could be attributed to 
occupational exposure to ionizing radiation in service.

A cardiac condition is not listed in 38 C.F.R. § 3.311(b)(2) 
as radiogenic and Dr. Deyton, writing for the Under 
Secretary, has specifically concluded that the veteran's 
cardiac condition is unrelated to exposure to ionizing 
radiation in service.  Thus, based on the factual reports and 
the resulting medical opinion, the Board finds that the 
criteria of the second method for establishing service 
connection also are not met.  That leaves only one remaining 
basis of possible entitlement.

This third - and final, method for demonstrating that a 
claimed disability is attributable to ionizing radiation 
requires competent evidence establishing the existence of a 
medical nexus (i.e., link) between the claimed condition and 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Concerning this determinative issue, the file contains three 
somewhat conflicting medical opinions.  A January 1998 letter 
from Dr. Simon, a radiation health physicist with the 
National Academy of Sciences, explained that he had never met 
the veteran personally but had corresponded with him and 
spoken to him over the telephone.  Of note throughout his 
extensive letter is one sentence specifically which read, 
"less is known about, though it is still suspected, that 
damage might occur to the vascular system including the heart 
from high exposure to gamma radiation."  The remainder of 
the letter essentially discussed factors (already mentioned) 
that may have lead to the veteran's radiation exposure while 
working on Enewetak.  The letter makes no additional 
reference to whether cardiac conditions could be caused by 
exposure to ionizing radiation.



In November 2002 the veteran had a VA examination, which was 
conducted by J. Ohman, M. D., the Chief of Allergy at the 
Boston VA Medical Center (VAMC).  During the examination the 
veteran denied experiencing chest pain.  Objective physical 
observations showed that his chest configuration was normal.  
His heart rate revealed distant heart sounds with a regular 
rate of 92 and no definite murmur was heard.  The diagnosis 
noted a history of left bundle branch block with some 
reduction in ejection fraction.  An X-ray of the chest was 
essentially normal.  When rendering an opinion the evaluating 
physician noted that documentation indicated the veteran was 
not exposed to excessive radiation.  However, said this VA 
examiner, it was conceivable that high doses in radiation 
might produce a left bundle branch block.  That said, Dr. 
Ohman seems to conclude that had the veteran been exposed to 
a larger dose of radiation (keeping in mind evidence shows he 
was only exposed to a relatively minimal dose), it is 
plausible that a cardiac condition could have resulted.

Both Dr. Simon's and Dr. Ohman's opinions are couched in 
equivocal language, stating only for example that it is 
conceivable or possible that the veteran's cardiac condition 
is traceable to exposure to ionizing radiation while in the 
military, and even then only perhaps if he had a high, 
meaning excessive, dose of exposure, which, as mentioned, the 
other records indicate he clearly did not (0.019 rem, 
so far less than the minimal 10 rem reportedly required 
before cause for concern).  These types of medical nexus 
opinions are insufficient to grant service connection because 
saying what amounts to a disability may or might be related 
to service (or, in this case, stating that if the veteran was 
exposed to a high enough dose of radiation he perhaps could 
have a consequent heart condition) is just as well tantamount 
to saying his disability may or might not be related to his 
military service.  These doctor's opinions are simply too 
speculative, vague and inconclusively worded.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 
5 Vet. App. 237, 241 (1993).  That said, an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  
VA adjudicators must look, instead, at the context in which 
the statements in question were made.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).

Here, though, there is no disputing these doctor's readily 
prefaced and qualified their opinions by saying it is only 
possible there is a cause-and-effect relationship between the 
veteran's heart condition (specifically, the left bundle 
branch block) and his exposure to ionizing radiation in 
service - and, again, even then only assuming he had a 
"high" dose of exposure, not, as shown here, only a 
relative minimum dose in comparison.

Moreover, in September 2003 the veteran had another VA 
examination, which was conducted by P. Vokonas, M. D., a 
staff physician specializing in cardiology.  He noted the 
veteran had no history of precordial distress suggestive of 
angina pectoris and had never been hospitalized with 
precordial distress suggestive of presumptive myocardial 
infarction.  On physical examination his heart had a normal 
sinus rhythm without ecotopic beats or a murmur.  Dr. Vokonas 
indicated the veteran had a cardiac conduction abnormality 
and left bundle branch block, as was noted in 1995 medical 
records.  Dr. Vokonas stated this kind of cardiac conduction 
abnormality could occur in otherwise healthy individuals as a 
nonspecific degenerative process, even in the absence of 
significant heart disease.  He then concluded there was no 
clear etiological explanation for the veteran's cardiac 
impairment, however whatever cardiac impairment he had was 
unrelated in anyway to his active duty military service - so 
inclusive of his exposure to ionizing radiation.

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Further, the Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).



In assessing the probative value of medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).

In this particular case at hand, the Board finds that the 
September 2003 opinion of the VA cardiologist that concluded 
there was no correlation between the veteran's cardiac 
condition and his military service is the most probative 
opinion on the subject.  This opinion, unlike the preceding 
others in January 1998 from Dr. Simon and in November 2002 
from Dr. Ohman, was far more definitive and included an 
objective clinical evaluation and comprehensive review of the 
claims file for the veteran's pertinent medical and other 
history.  So it had the proper factual foundation - 
including insofar as knowing there was only relatively 
minimal exposure to ionizing radiation in service in 
comparison to the amount generally accepted as required to 
even possibly invoke concern for long-term health risk.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Accordingly, the Board places greater 
weight on the September 2003 VA physician's opinion.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

Since the evidence does not show that the claimed heart 
condition is attributable to radiation exposure under any of 
the three different methods, the Board finds that service 
connection cannot be granted for a heart condition as a 
radiation-induced disability.  In making this determination, 
the Board has considered the benefit-of-the-doubt doctrine, 
but since, for the reasons and bases mentioned, the 
preponderance of the evidence is against the claim, this 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for service connection for a heart disorder, 
including as a result of exposure to ionizing radiation, is 
denied.


REMAND

The veteran believes his PTSD is more severe than 50-percent 
disabling, entitling him to a higher rating, especially since 
it prevents him from working.  (Hr'g. Tr., pg. 19).

Records show the veteran was last provided a VA examination 
for his 
service-connected psychiatric disability in October 2003, so 
almost 4 years ago.  Consequently, another examination is 
needed to determine the current severity of this condition.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); See also, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).  See, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the current 
severity of his PTSD.  The claims file 
should be made available to and reviewed 
by the examiner prior to the examination 
for the veteran's pertinent medical and 
other history.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's PTSD.  
The examiner should comment on the 
severity of the symptoms and their 
impact on the veteran's daily 
functioning.  The examiner must assign a 
Global Assessment of Functioning (GAF) 
score and explain what the score means.  
The examiner must also indicate whether 
the PTSD prevents the veteran from 
obtaining or maintaining substantially 
gainful employment.

2.  Then readjudicate the claim for an 
initial rating higher than 50 percent 
for the PTSD in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a SSOC 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


